


Exhibit 10.2




MATERIAL TECHNOLOGIES, INC.
a Delaware corporation

REGULATION S
SUBSCRIPTION AGREEMENT





          1.       SUBSCRIPTION:  The undersigned (the “Subscriber”) hereby
irrevocably offers to purchase 6 units (the “Units”), as set forth in that
certain Second Amended Private Placement Memorandum of Material Technologies,
Inc ., a Delaware corporation (the “Company”) dated January 30, 2007, as amended
March 8, 2007 to reduce the purchase price per Unit from $0.50 per Unit to $0.40
per Unit and to reduce the exercise price of the Warrant from $0.75 per share to
$0.60 per share, for a total purchase price of $600,000, which amount, when and
if accepted by the Company, will constitute the payment by the Subscriber of the
purchase price for the Units.


          2.       REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY SUBSCRIBER: 
The Subscriber hereby represents, warrants and agrees as follows:


                    (a)        The Subscriber, if not an individual, is
empowered and duly authorized to enter into this Subscription Agreement under
any governing document, partnership agreement, trust instrument, pension plan,
charter, certificate of incorporation, bylaw provision or the like; this
Subscription Agreement constitutes a valid and binding agreement of the
Subscriber enforceable against the Subscriber in accordance with its terms; and
the person signing this Subscription Agreement on behalf of the Subscriber is
empowered and duly authorized to do so by the governing document or trust
instrument, pension plan, charter, certificate of incorporation, bylaw
provision, board of directors or stockholder resolution, or the like.


                    (b)        The Subscriber understands that the Units to be
purchased by it have not been registered under the Securities Act of 1933, as
amended (the “Act”) in reliance upon an exemption contained in Regulation S
promulgated under the Act (“Regulation S’’), and that the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein in order
to determine the applicability of such exemptions and the Subscriber’s
suitability to acquire the Units.


                    (c)        The Subscriber, either alone or with the
Subscriber’s professional advisers (i) are unaffiliated with, have no equity
interest in (other than as set forth in the Investor Questionnaire attached
hereto), and are not compensated by, the Company or any affiliate or selling
agent of the Company, directly or indirectly; (ii) has such knowledge and
experience in financial and business matters that the Subscriber is capable of
evaluating the merits and risks of an investment in the Units; and (iii) has the
capacity to protect the Subscriber’s own interests in connection with the
Subscriber’s proposed investment in the Units.


                    (d)        The Subscriber acknowledges receipt of the Second
Amended Confidential Private Placement Memorandum dated January 30, 2007, as
amended (the “Memorandum”), and each exhibit thereto as indicated therein and
acknowledges that the Subscriber has been furnished with such financial and
other information concerning the Company, the directors and officers of the
Company, and the business and proposed business of the Company as the Subscriber
considers necessary in connection with the Subscriber’s investment in the
Units.  The Subscriber has carefully reviewed the Memorandum and each exhibit
thereto, and is thoroughly familiar with the proposed business, operations,
properties and financial condition of the Company and has discussed with
officers of the Company any questions the Subscriber may have had with respect
thereto.  The Subscriber understands:






Page 1 of 8

--------------------------------------------------------------------------------





> > > (i)           The risks involved in this offering, including the
> > > speculative nature of the investment;
> > > 
> > > (ii) The financial hazards involved in this offering, including the risk
> > > of losing the Subscriber’s entire investment;
> > > 
> > > (iii) The lack of liquidity and restrictions on transfers of the Units;
> > > and
> > > 
> > > (iv) The tax consequences of this investment.

                    The Subscriber has consulted with the Subscriber’s own
legal, accounting, tax, investment and other advisers with respect to the tax
treatment of an investment by the Subscriber in the Units and the merits and
risks of an investment in the Units.


                    (e)        The Subscriber is not, and at the time of the
acquisition of the Units will not be, a “U.S. person’’ as defined in Regulation
S under the Act.  To the best knowledge of the Subscriber, the Subscriber is
not, and at the time of the acquisition of the Units will not be, acquiring the
Units for the benefit of a “U.S. person’’ as defined in Regulation S under the
Act.  To the best knowledge of the Subscriber, upon consummation of the
transactions contemplated by the Subscription Agreement, the Subscriber will be
the sole beneficial owner of the Units issued to it pursuant to the Subscription
Agreement, and to the best knowledge of the Subscriber the Subscriber has not
pre-arranged any sale with any purchaser or purchasers in the United States . 
For purposes of this Agreement, a “U.S. person’’ includes, without limitation,
any natural person resident in the United States, any partnership or corporation
organized or incorporated under the laws of the United States (other than
certain branches of non-U.S. banks or insurance companies), any estate of which
any executor or administrator is a U.S. person or any trust of which any trustee
is a U.S. person (with certain exceptions) and any agency or branch of a foreign
entity located in the United States, but does not include a natural person not
resident in the United States.  The “United States’’ means the United States of
America, its territories and possessions, any state of the United States and the
District of Columbia.


                    (f)        The Subscriber is outside the United States as of
the date of the execution and delivery of this Subscription Agreement and will
be outside the United States at the time of the purchase of Units as
contemplated by the Subscription Agreement; provided that delivery of the Units
may be effected in the United States through the Subscriber’s agent upon
Subscriber’s request so long as the Subscriber is outside the United States at
the time of such delivery.


                    (g)        If the Subscriber is an individual, the
Subscriber is over 21 years of age; and if the Subscriber is an unincorporated
association, all of its members are of such age. 


                    (h)        The Subscriber hereby acknowledges and agrees
that this Subscription Agreement is an offer by the Subscriber to purchase the
Units, which offer may be accepted or declined by the Company.  The Subscriber
hereby further acknowledges that this Subscription Agreement does not constitute
an offer by the Company to sell securities or a solicitation of an offer to buy
securities.


                    (i)         The Subscriber has accurately completed the
Investor Questionnaire attached hereto as Exhibit A and incorporated by
reference herein.






Page 2 of 8

--------------------------------------------------------------------------------





          3.       ABILITY TO TRANSFER.  The Subscriber can sell or otherwise
transfer the Units in accordance with the provisions of Regulation S of the Act
or pursuant to another available exemption from registration under the Act.  The
Subscriber has no present intention to sell or otherwise transfer the Units
except pursuant to registration under the Act or in accordance with the
provisions of Regulation S of the Act or pursuant to another available exemption
from registration under the Act.  The Subscriber understands that the Company is
required, under Rule 903 of Regulation S, to refuse to register the transfer of
any of the Units to be received by the Subscriber pursuant to this Agreement
that are not transferred pursuant to a registration statement under the Act, in
compliance with Regulation S under the Act or otherwise pursuant to an available
exemption from registration.


          4.       CERTIFICATES REPRESENTING THE SHARES TO BE LEGENDED:  The
Subscriber understands and agrees that any certificate representing the Units or
relating to the Units may bear such legends as the Company may consider
necessary or advisable to facilitate compliance with the Act, applicable state
blue sky laws, and any other securities law, including without limitation
legends stating that the Units have not been registered under the Act or
qualified under the Law and setting forth the limitations on dispositions
imposed hereby.


          5.       SHARES WILL BE RESTRICTED SECURITIES:  The Subscriber
understands that the Units will be “restricted securities” as that term is
defined in Rule 144 under the Act and, accordingly, that the Units must be held
indefinitely unless they are subsequently registered under the Act and qualified
under applicable state blue sky law and any other applicable securities law or
exemptions from such registration and qualification as are available.  The
Subscriber understands that the Company is under no obligation to register the
Units under the Act, to qualify the Units under any securities law, or to comply
with any exemption under the Act or any other law.  The Subscriber understands
that Rule 144 prevents the sale of any of the Units for at least one year, and
only then under certain specific circumstances.


          6.       COMPANY MAY REFUSE TO TRANSFER:  Notwithstanding the
foregoing, if, in the opinion of counsel for the Company, the Subscriber has
acted in a manner inconsistent with the representations and warranties in this
Subscription Agreement, the Company may refuse to transfer the Subscriber’s
Units until such time as counsel for the Company is of the opinion that such
transfer will not require registration of the Units under the Act or
qualification of the Units under applicable blue sky law or any other securities
law.  The Subscriber understands and agrees that the Company may refuse to
acknowledge or permit any disposition of the Units that is not in all respects
in compliance with this Subscription Agreement and that the Company intends to
make an appropriate notation in its records to that effect.


          7.       INDEMNIFICATION:  The Subscriber hereby agrees to indemnify
and defend the Company and its directors and officers and hold them harmless
from and against any and all liability, damage, cost or expense incurred on
account of or arising out of:

                    (a)        Any breach of or inaccuracy in the Subscriber’s
representations, warranties or agreements herein;

                    (b)        Any disposition of any Units contrary to any of
the Subscriber’s representations, warranties or agreements herein;


> 

                    (c)        Any action, suit or proceeding based on (i) a
claim that any of said representations, warranties or agreements were inaccurate
or misleading or otherwise cause for obtaining damages or redress from the
Company or any director or officer of the Company under the Act, or (ii) any
disposition of any Units.






Page 3 of 8

--------------------------------------------------------------------------------





          8.       SUCCESSORS:  The representations, warranties and agreements
contained in this Subscription Agreement shall be binding on the Subscriber’s
successors, assigns, heirs and legal representatives and shall inure to the
benefit of the respective successors and assigns of the Company and its
directors and officers.


[remainder of page intentionally left blank]

































Page 4 of 8

--------------------------------------------------------------------------------





Number of Units Subscribed:              6     


Amount of Enclosed Check:       $600,000





Please make check payable       The Lebrecht Group, APLC fbo Material
Technologies, Inc.
and deliver to:                            404 W. South Jordan Parkway, Suite
160
                                                 South Jordan , UT  84095
                                                 Telephone (801) 983-4948
                                                 Facsimile (801) 983-4958


> > > 




Wire instructions:                        Zions Bank & Trust
                                                  903 East 12300 South
                                                  Draper, Utah 84020


> > > > 




TYPE OF OWNERSHIP (Check One):



____ INDIVIDUAL OWNERSHIP



   



____ PARTNERSHIP










(One signature required)






(Please include a copy of the Statement of Partnership of Partnership Agreement
authorizing signature)









   

  

  

















____ COMMUNITY PROPERTY







   X    CORPORATION










(One signature required)






(Please include Articles of Incorporation and Certified Corporate Resolution
authorizing signature)









  



  















____ TENANTS IN COMMON







____ TRUST










(Both parties must sign)






(Please include name of trust, name of trustee, and date trust was formed and
include copy of the Trust Agreement or other authorization)











  



















____ JOINT TENANTS


















(Both parties must sign)

















Page 5 of 8

--------------------------------------------------------------------------------





          I, the undersigned, hereby certify under penalty of perjury under the
laws of the State of California , that the information contained herein is
complete and accurate and may be relied on by the Company.  I will notify the
Company promptly of any material change in any of such information.






Investor:                                                                      
Co-investor:




Julius Baer Multistock SICV US
Stock Fund                                                                   
                                                           
Print or type name                                                        
 Print or type name




/s/ A. Shalash         /s/ C. Muenger                               
                                                           
Signature                                                                     
 Signature




Dated:    12 March, 2007                                               Dated:
______________, 20__



Bank Julius Baer Ltd
US Fund Manager                                                        
                                                           
Name and title of person signing                                     Relation,
if any, to Investor
on behalf of investor, if applicable

Address:                                                                      
Address:


Hohlstrasse 602                                                          
                                                           

CH-8010 Zurich, Switzerland                  
                                                                               



Agreed to and accepted by Material Technologies, Inc.:



/s/ Robert M. Bernstein                        
Robert M. Bernstein, President







Page 6 of 8

--------------------------------------------------------------------------------











Exhibit A
Investor Questionnaire
 (to be completed by each Subscriber)




Name:              ___________________________


Home Phone:    ___________________________


Work Phone:     ___________________________





1.         a.  Country of Residence
:                                                                                      
            b.  For how
long?                                                                     
                           
            c.  Do you maintain a residence in any other
country?                                            



2.         What is your present age?                          What is your date
of birth?                  


3.         Does this investment exceed twenty percent (20%) of your net worth? 
(For purposes of this question, you may include your spouse's net worth and the
fair market value of your home, home furnishings and automobiles).


> Yes  (    )  No  (    )

4.         Investment Experience:

            (A)  Please indicate the frequency of your investment in securities
that are registered and transferred on one or more of the major United States
securities exchanges: 
            Often _____ Occasionally _____ Seldom _____ Never _____


            (B)  Please indicate the frequency of your investment in securities
which are purchased, sold or transferred in private transactions: 
            Often _____ Occasionally _____ Seldom _____ Never _____


            (C) If your answer to (A) or (B) above was Seldom or Never, please
provide your qualifications in evaluating the merits and risks of this
investment?

                                                                                                                                                


                                                                                                                                                


5.         Describe below any business or personal relationship you have with
any affiliates of the officers or directors of the Company or any of its
affiliates, subsidiaries or business entities in conjunction with this purchase
of Units in the Company, including a statement of the name of the
individual(s)and the length of time you have know such individual(s).


                                                                                                                                                


                                                                                                                                                








Page 7 of 8

--------------------------------------------------------------------------------





6.         Have you participated in any prior investments or other business
transactions with the Company or its officers, directors, employees, agents or
any of its affiliates?


> Yes (   ) No (   ) -- If yes, please describe:

                                                                                                                                                


                                                                                                                                                


7.         Do you currently have an equity interest in the Company?


> Yes (   ) No (   ) -- If yes, please describe:

                                                                                                                                                


                                                                                                                                                




























Page 8 of 8

--------------------------------------------------------------------------------